EXHIBIT 10.1 ASSET PURCHASE AGREEMENT WITH U-SWIRL YOGURT, INC. DATED SEPTEMBER 19, 2008 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (“Agreement”) is made and entered into as of the 19th day of September, 2008, by and among U-SWIRL YOGURT, INC., a Nevada corporation(“Seller”); HEALTHY FAST FOOD, INC., a Nevada corporation (“HFF”); and U-SWIRL INTERNATIONAL, INC., a Nevada corporation (“USI”).HFF and USI may be collectively referred to below as (“Buyer”). RECITALS A.Seller currently operates that certain frozen yogurt business known as U-Swirl Yogurt (the “Business”), which business operates a frozen yogurt store located at 790 Coronado Center Drive, Henderson, Nevada 89052 (the “Existing Outlet”). B.Among other assets, Seller owns certain intangible assets relating to the Business, as described below in this Agreement (the “System”). C.USI is a newly-formed entity and a wholly owned subsidiary of HFF. D.Seller desires to sell the System to Buyer, and Buyer desires to purchase the System, in accordance with the terms of this Agreement.Seller understands that Buyer intends that the System will immediately upon Closing (as defined below) be owned solely by USI. ARTICLE 1. AGREEMENT TO SELL 1.1.Purchased Assets.Seller agrees to sell and, at the Closing, will transfer and deliver to USI all of the following assets owned by Seller and related to the Business (the “Purchased Assets”), which assets constitute the System; including but not limited to, the following: (a)All names, trade names, trademarks, service marks, and commercial symbols used by Seller in the operation of the Business and the System (the “Marks”), which are set forth on the Schedule of Marks, attached to this Agreement as Exhibit A and incorporated herein by this reference. (b)The current “trade dress,” including the store layout, of the Existing Outlet (collectively, the “Trade Dress”). (c)All internet domain names associated with the Business and the System (the “Domain Names”), which are set forth on the Schedule of Domain Names, attached to this Agreement as Exhibit B and incorporated herein by this reference. (d)All works subject to copyright used in, or related to, the Business and the System; including, but not limited to, the content on any website owned by Seller that is subject to a copyright of Seller. (e)All right, title and interest of Seller in or under all contracts, agreements, instruments, certificates, permits and licenses that relate to the Business and that are being assigned to USI, as set forth on the Schedule of Con­tracts attached to this Agreement as Exhibit C and incorporated herein by this reference (collectively the “Contracts”). (f)All goodwill in the Business and the System, all methods of operation of the Business and the System, and all other intangible property and intangible property rights of whatever kind or nature related to the Business and the System. 1.2.Encumbrances.All of the Purchased Assets will be sold, conveyed, transferred, and assigned by Seller to Buyer at the Closing free and clear of all liens and encumbrances. 1.3No Assumption of Liability.Buyer will not assume any liabilities of Seller, the Business, or the System of any kind; including, but not limited to, any of Seller’s contracts with vendors, suppliers or servicemen (except for liabilities arising after the Closing Date, as defined below, in the case of contracts Seller assigns to USI), or Seller’s employees’ salaries, taxes, benefits, or other expenses. ARTICLE 2. PURCHASE AND PURCHASE PRICE 2.1.Agreement of Purchase.Buyer purchases, upon the terms and subject to the conditions of this Agreement, the Purchased Assets as described in Article 1 above, and will pay to Seller the Purchase Price, as defined below, in the manner and upon the terms set forth below. 2.2.Purchase Price.The total consideration (the “Purchase Price”) to be paid by Buyer to Seller is 100,000 restricted shares of HFF common stock (the “HFF Shares”). The Purchase Price shall be allocated among the Purchased Assets as follows: Intellectual
